Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide a description of “the lower anchor, initial vertical member and additional vertical member are integrally 
           The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 3, it is unclear if the “a winch assembly”, in line 4, the same or different winch assembly as that recited in line 2; the limitation “a winch assembly comprising that extends and retracts” is unclear. In claim 6, it is unclear if the “connecting member” and “upper member”, in line 20, the same or different elements from the previously recited “connecting member’ and upper member” as suggested. In claim 9, the limitation “a motor that is configured with and powers a spool” is unclear, In claim 9, is the “a raising and lowering mechanism” a different or the same element form the motor? In claim 10, the phrase “the winch assembly” lacks antecedent basis.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franke (6,695,095).
Franke shows;
1.   A fall prevention system (FPS) comprising:
     a lower anchor (20) having an opening,

     a connecting member (30) extending from the first vertical member,
     a second vertical member (at 36; 36b) extending from the connecting member, 
     an upper member (54) attached to the second vertical member,
      at least one securing cable (40) attached to one of the first and second vertical members and a secure location of a structure, and
    a harness (52) configured to be worn by a person and having a harness cable (48) that is secured to one of the first and second vertical members or connecting member.
6.    A fall prevention system comprising:
      a lower anchor (20) comprising:
      a bottom plate (24) comprising:
      bolt bore (34),
     support gussets (28), 
      an opening,
      an initial vertical member (36a) with a lower end and an upper end, the lower end dimensioned to fit within the opening on the lower anchor,
    a connecting member (30) having a lower opening and an upper opening, the lower opening dimensioned to accept the upper end of the initial vertical member,

     an upper member (54, Fig.16) with:
     a lower end having an opening (at 30), an upper end,
     a horizontal section (56) attached by attachment means to the upper end,
      support gussets (28),
    a plurality of cable securing means (38) that are attached to at least one of the initial and additional vertical members,
    connecting member (30) and upper member (53),
    at least one securing cable (40) having a first end secured to one of the plurality of  cable securing means, and a second end secured to a structural location,
     a cable ratchet (41) configured on the securing cable,
    a harness (52) configured to be worn by a person and comprising:
    a harness cable (48) that is secured to one of the plurality of cable securing means, and
    a retracting/extending device (note para. (7)).
7.    The fall prevention system of claim 6, wherein the lower anchor, initial and additional vertical members, connecting member and upper member are comprised of metal tubing (note para(2) and (11)).

13. The fall prevention system of claim 6, wherein a bolt (32) is inserted through each bolt bore on the lower anchor and into a ground level surface of a structure, thereby securing the lower anchor to the ground level surface.
14. The fall prevention system of claim 6, wherein each of the plurality of the cable securing means (38) comprises a D-ring or a cotter pin assembly.
15. The fall prevention system of claim 6, wherein the at least one cable ratchet (41) is configured to tighten the at least one securing cable attached to the fall prevention system and a structure location.
16. The fall prevention system of claim 6, wherein the harness (52) comprises a body belt or a waist belt.
17. The fall prevention system of claim 6, wherein the retracting/extending device is configured to allow the harness cable to be maintained at an optimal length and to lock when a sudden tension is detected.
22.    The fall prevention system of claim 6, wherein the lower anchor and initial vertical member are integrally connected, forming a single unit (see para. (11) and claim 2).



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claims 2, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franke (6,695,095), as applied to claims 1 and 6  above, and further in view of Armitage (GB 342,532 A).
       Armitage teaches a telescoping system comprising telescoping poles (4) facilitated by a winch assembly (at 25) to facilitate the adjustment to a desired height of the pole.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Franke for his pole/vertical members to comprise a telescoping system facilitated by a winch assembly, as taught by Armitage, since it 
2.    The fall prevention system of claim 1, wherein a telescoping system allows the second vertical member to telescoped upward from within a lower vertical member.
11.    The fall prevention system of claim 6, wherein the winch assembly is removably configured on the lower vertical member.
     With respect to claim 10, and the permanent attachment of the winch assembly, at the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected permanent option was one of a finite number of available attachment option.  Such a combination, would have been obvious to one of ordinary skill in the art at the time the invention was made to avoid repetitive attachment, and such a combination would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention was made.
10.    The fall prevention system of claim 6, wherein the winch assembly is permanently configured on the lower vertical member.
       Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franke (6,695,095) in view of Armitage (GB 342,532 A), as applied to claim 2 above, and further in view of Kuramoto (8,534,980).
Kuramoto shows a winch (17) having a handle crank and a mount comprising an outer U-channel and an inner U-channel.
          All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a handle crank winch with a mount, as taught by Kuramoto, for that as taught by Armitage, since it would have provided the predictable results of allowing manual operation of the winch, and facilitating mounting.
3.    The fall prevention system of claim 2, wherein the second vertical member telescoping upward from within the lower vertical member is facilitated by a winch assembly comprising:
      a winch assembly comprising that extends and retracts a second vertical member from within a lower vertical member, the winch assembly,
     a frame configured on the lower vertical member and comprising:
    an outer U-channel, 

     a spool configured within the outer U-channel,
a hand crank attached to the spool and extending from the outer U-channel, 
         a cable comprising:
     a first end secured to the spool, and
     a second end extending upward from the spool, through an upper cable looping member, downward, and then secured to a lower cable attachment.
 5. The fall prevention system of claim 3, wherein the winch assembly is removably configured on the lower vertical member.
     With respect to claim 4, and the permanent attachment of the winch assembly, at the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected permanent option was one of a finite number of available attachment option.  Such a combination, would have been obvious to one of ordinary skill in the art at the time the invention was made to avoid repetitive attachment, and such a combination would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention was made.
4. The fall prevention system of claim 3, wherein the winch assembly is permanently configured on the lower vertical member.

s 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franke (6,695,095) in view of Armitage (GB 342,532 A), as applied to claim 2 above, and further in view of Fair (2003/0171171).
      Fair shows winch assembly (at 40), on a lower vertical member, comprising: a motor that is configured with and powers a spool and raising and lowering controls (41).
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a motor winch with a control, as taught by Fair, for that as taught by Armitage, since it would have provided the predictable results of Facilitating operation of the winch.
      With respect to the winch being in an enclosure, the examiner TAKES OFFICIAL NOTICE that providing an enclosure for a motor winch to protect the motor from the environment is a conventional practice, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
9.    The fall prevention system of claim 7, wherein the additional second vertical member telescoping upward from within the lower vertical member is facilitated by a winch assembly comprising:
     an enclosure configured on the lower vertical member and having:
      a motor that is configured with and powers a spool,
      a cable with a first end secured to the spool that is configured with a raising and lowering mechanism, and a second end secured to the second vertical member, and raising and lowering controls.
      Claim 12 , as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Franke (6,695,095), as applied to claim 1 above, and further in view of Brock (2012/0080266).
        Brock shows an anchor (at 90) and a vertical member (12) are integrally manufactured as a single unit.
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the anchor and vertical member of Franke as an integral single unit, as taught by Brock, to facilitate manufacturing.
     
.
       Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franke (6,695,095), as applied to claim 6  above, and further in view of Subzda (2017/0138070).
     Subzda shows an anchor base (22) that is integrally attached to an anchor (30), and having a handle (36) extending from an upper surface.
     All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added handle to the anchor base of Franke, as taught by Subzda, since it would have provided the predictable results of allowing of facilitating the carrying of the anchor. With respect to the two handle, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have added an additional handle, as taught by Subzda, to facilitate the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
18. The fall prevention system of claim 6, further comprising an anchor base that is integrally attached to the anchor, and having at least two handles extending from an upper surface.
      Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franke (6,695,095), as applied to claim 6  above, and further in view of Baillargeon (2015/0027808).
     Baillargeon teaches a fall indicator configured with at least one constant or flashing light (210) that is attached to a connector of a fall prevention system, wherein the fall indicator comprises an alarm (212) that is audible through a speaker that is located on the fall prevention system.
       All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
19.    The fall prevention system of claim 6, further comprising a fall indicator configured with at least one constant (210) or flashing light that is attached to the fall prevention system.
20.    The fall prevention system of claim 19, wherein the fall indicator comprises an alarm that is audible through a speaker (212) that is located on the vertical member, connecting member or inside or outside a structure being built
   Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franke (6,695,095), as applied to claim 6  above, and further in view of Clardy (2013/0043092).
      Clardy, in para. (0079), teaches a body winch that is configured with a harness cable and has controls that are worn or accessible to a person wearing the harness to allow self-rescue.
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as 
21.    The fall prevention system of claim 6, further comprising a body winch that is configured with the harness cable and has controls that are worn or accessible to a person wearing the harness.
       Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franke (6,695,095), as applied to claim 6  above, and further in view of Pease (1,920,130).
     Pease shows a securing rod (35a) with a clamp (22) at each end, wherein the securing rod for clamping together adjacent members.
     All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
23.    The fall prevention system of claim 6, further comprising a securing rod with a clamp at each end, wherein the securing rod is clamped to the FPS and a section of a building frame.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of claims 9, and 21-23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.







1.   A fall prevention system (FPS) comprising:
     a lower anchor having an opening,
     a first vertical member dimensioned to fit within the lower anchor opening,
     a connecting member extending from the first vertical member,
     a second vertical member extending from the connecting member, 
     an upper member attached to the second vertical member,
      at least one securing cable attached to one of the first and second vertical members and a secure location of a structure, and
    a harness configured to be worn by a person and having a harness cable that is secured to one of the first and second vertical members or connecting member.

3.    The fall prevention system of claim 2, wherein the second vertical member telescoping upward from within the lower vertical member is facilitated by a winch assembly comprising:
      a winch assembly comprising that extends and retracts a second vertical member from within a lower vertical member, the winch assembly,
     a frame configured on the lower vertical member and comprising:
    an outer U-channel, 
     an inner U-channel,
     a spool configured within the outer U-channel,

a hand crank attached to the spool and extending from the outer U-channel, 
         a cable comprising:
     a first end secured to the spool, and
     a second end extending upward from the spool, through an upper cable looping member, downward, and then secured to a lower cable attachment.
4. The fall prevention system of claim 3, wherein the winch assembly is permanently configured on the lower vertical member.

6.    A fall prevention system comprising:
      a lower anchor comprising:
      a bottom plate comprising:
      bolt bore,
     support gussets, 
      an opening,
      an initial vertical member with a lower end and an upper end, the lower end dimensioned to fit within the opening on the lower anchor,
    a connecting member having a lower opening and an upper opening, the lower opening dimensioned to accept the upper end of the initial vertical member,
     an additional vertical member with a lower end and an upper end, the lower end dimensioned to fit within the upper opening on the connecting member,
     an upper member with:
     a lower end having an opening, an upper end,
     a horizontal section attached by attachment means to the upper end,
      support gussets,
    a plurality of cable securing means that are attached to at least one of the initial and additional vertical members,

    at least one securing cable having a first end secured to one of the plurality of 10 cable securing means, and a second end secured to a structural location,
     a cable ratchet configured on the securing cable,
    a harness configured to be worn by a person and comprising:
    a harness cable that is secured to one of the plurality of cable securing means, and
    a retracting/extending device.
7.    The fall prevention system of claim 6, wherein the lower anchor, initial and additional vertical members, connecting member and upper member are comprised of metal tubing.
8.    The fall prevention system of claim 6, wherein the additional second vertical member 20 telescopes upward from within a lower vertical member.
9.    The fall prevention system of claim 7, wherein the additional second vertical member telescoping upward from within the lower vertical member is facilitated by a winch assembly comprising:
     an enclosure configured on the lower vertical member and having:
      a motor that is configured with and powers a spool,

     raising and lowering controls.
10.    The fall prevention system of claim 6, wherein the winch assembly is permanently configured on the lower vertical member.
11.    The fall prevention system of claim 6, wherein the winch assembly is removably configured on the lower vertical member.
12. The fall prevention system of claim 6, wherein the lower anchor, initial vertical member and additional vertical member are integrally manufactured as a single unit.
13. The fall prevention system of claim 6, wherein a bolt is inserted through each bolt bore on the lower anchor and into a ground level surface of a structure, thereby securing the lower anchor to the ground level surface.
14. The fall prevention system of claim 6, wherein each of the plurality of the cable securing means comprises a D-ring or a cotter pin assembly.
15. The fall prevention system of claim 6, wherein the at least one cable ratchet is configured to tighten the at least one securing cable attached to the fall prevention system and a structure location.

17. The fall prevention system of claim 6, wherein the retracting/extending device is configured to allow the harness cable to be maintained at an optimal length and to lock when a sudden tension is detected.
18. The fall prevention system of claim 6, further comprising an anchor base that is integrally attached to the anchor, and having at least two handles extending from an upper surface.
19.    The fall prevention system of claim 6, further comprising a fall indicator configured with at least one constant or flashing light that is attached to the fall prevention system.
20.    The fall prevention system of claim 19, wherein the fall indicator comprises an alert that is audible through a speaker that is located on the vertical member, connecting member or inside or outside a structure being built
21.    The fall prevention system of claim 6, further comprising a body winch that is configured with the harness cable and has controls that are worn or accessible to a person wearing the harness.
23.    The fall prevention system of claim 6, further comprising a securing rod with a clamp at each end, wherein the securing rod is clamped to the FPS and a section of a building frame.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634